DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/18/2022 have been fully considered but they are not persuasive. 
Applicant’s first argument with respect to claim 1, is Feldstein never describes that an EDU may determine to charge its battery based on the battery statistics of another EDU. Such a disclosure is simply lacking from the reference. Therefore, Feldstein cannot be said to teach or suggest control circuit configured to "determine to charge the internal energy storage element based on the storage level of the internal energy storage element and the received storage level of the internal energy storage element of the second load control device," as recited by independent claim 1.
This is not persuasive because as recited in paragraph 0175 in Feldstein reference, “it is determined that one or more batteries 506 needs recharging,” aligns with the claimed limitations of sending/receiving an indication of a storage level of the internal energy storage element. As shown in Fig. 4 and 5, the control electronics 508 of the electronic drive units 408a-d will determine an indication of a storage level of the storage elements 506 in need of recharging. Further, as recited in paragraph 0175, “power can be provided by POE cable 406 to the particular battery 506 in need of recharging, and any other EDUs connected thereto via POE cable 406 can be completely disconnected from POE cable 406 thereby directing all the available re-charging current that can be carried by POE cable 406 to the particular battery or batteries 506 that need to be recharged,” aligns with the claimed of limitation of determining to charge the internal energy storage element based on the storage level of the internal energy storage element and the received storage level of the internal energy storage element of the second load control device. As shown in Fig. 4 and 5, the control electronics 508 of the electronic drive units 408a-d will determine to charge the internal energy storage elements 506 in need of recharging which is based on the indication of the storage level. Therefore, Feldstein discloses sending an indication of a storage level of the internal energy storage element; receiving an indication of a storage level of an internal energy storage element of a second load control device of the plurality of load control devices; and determining to charge the internal energy storage element based on the storage level of the internal energy storage element and the received storage level of the internal energy storage element of the second load control device.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-13, 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feldstein et al. (US 2017/0356243 A1).
In regards to claim 1, Feldstein discloses, in figure 5, a load control system (Fig. 4, 400) for controlling a plurality of electrical loads (Fig. 4, 106a-d), the load control system comprising: a direct-current (DC) power bus (Fig. 4, 406b; par 0166, 0173); a plurality of load control devices (Fig. 4, 106a-d), wherein each load control device comprises: a power connector (510, 512) configured to receive a DC bus voltage from the DC power bus (Par 0173); an internal energy storage element (506) configured to charge from the DC bus voltage (Par 0173); a power supply (514) configured to conduct current from the internal energy storage element (506) and generate a supply voltage (Par 0176); a load control circuit (502) configured to receive the supply voltage and control power delivered to an electrical load (Par 0171-0172); and a control circuit (508) configured to: control the load control circuit (502) for controlling the power delivered to the electrical load (Par 0174); control when the internal energy storage element (506) charges from the DC bus voltage (Par 0175); send an indication of a storage level of the internal energy storage element (Par 0175); receive an indication of a storage level of an internal energy storage element of a second load control device of the plurality of load control devices (Par 0175); and determine to charge the internal energy storage element based on the storage level of the internal energy storage element and the received storage level of the internal energy storage element of the second load control device (Par 0174-0175, 0178, 0181).
In regards to claim 2, Feldstein discloses, in figure 5, the load control system of claim 1, wherein each of the plurality of load control devices is a motor drive unit for a motorized window treatment (Par 0165, 0167);2DOCKET NO.: 2019-00208-P2PATENTApplication No.: 16/809,508 Preliminary Amendment - First Action Not Yet Receivedwherein the load control circuit (502) of each of the plurality of load control devices comprises a motor drive circuit (508) for a motor that is configured to control movement of a covering material of the motorized window treatment to control the amount of daylight entering a space (Par 0171-0172, 0175); and wherein the motor drive circuit (508) is powered by the supply voltage (Par 0171-0172).
In regards to claim 3, Feldstein discloses, in figure 5, the load control system of claim 2, wherein the motor drive unit (508) is configured to determine whether to charge the internal energy storage element (506) based on a storage level of the internal energy storage element and a storage level of an internal energy storage element of a second motor drive unit for a second motorized window treatment (Par 0174-0175, 0178, 0181).
In regards to claim 4, Feldstein discloses, in figure 5, the load control system of claim 3, wherein the motor drive unit (508) is configured to charge its internal energy storage element (506) in response to a determination that a storage level of its internal energy storage element is the smallest of all internal energy storage elements of the plurality of load control devices (Par 0175, 0178, 0181).
In regards to claim 5, Feldstein discloses, in figure 5, the load control system of claim 2, wherein the motor drive unit (508) is configured to receive a storage level of an internal energy storage element (506) of each of the plurality of load control devices (Par 0175, 0178, 0181).
In regards to claim 8, Feldstein discloses, in figure 5, the load control system of claim 2, further comprising: a system controller (Fig. 4, 402) configured to monitor a storage level of the internal energy storage element (506) of each of the motor drive units (508) and determine to charge the internal energy storage element of a motor drive unit based on the storage level of the internal energy storage element of each of the motor drive units (Par 0174-0175, 0178, 0181).
In regards to claim 9, Feldstein discloses, in figure 5, a load control device (Fig. 4, 408a-d) for controlling an electrical load (Fig. 4, 106a-d) in a load control system (Fig. 4, 400), the load control system having a plurality of load control devices (Fig. 4, 408a-d) for controlling a plurality of electrical loads (Par 0165-0166, 0170), the load control device comprising: a power connector (510, 512) configured to receive a DC bus voltage from a DC power bus (Fig. 4, 406b; par 0166, 0173); an internal energy storage element (506) configured to charge from the DC bus voltage (Par 0173); a power supply (514) configured to conduct current from the internal energy storage element (506) and generate a supply voltage (Par 0176); a load control circuit (502) configured to receive the supply voltage and control power delivered to the electrical load (Par 0171-0172); and a control circuit (508) configured to: control the load control circuit (502) for controlling the power delivered to the electrical load (Par 0174); control when the internal energy storage element (506) charges from the DC bus voltage (Par 0175); send an indication of a storage level of the internal energy storage element (Par 0175); receive an indication of a storage level of an energy storage element of another load control device (Par 0175); and determine to charge the internal energy storage element based on the storage level of the internal energy storage element and the received storage level of the energy storage element of the other load control device (Par 0174-0175, 0178, 0181).
	In regards to claim 10, Feldstein discloses, in figure 5, the load control device of claim 9, wherein the load control device is a motor drive unit for a motorized window treatment (Par 0165, 0167);2DOCKET NO.: 2019-00208-P2PATENTApplication No.: 16/809,508 wherein the load control circuit (502) comprises a motor drive circuit (508) for a motor that is configured to control movement of a covering material of the motorized window treatment to control the amount of daylight entering a space (Par 0171-0172, 0175); and wherein the motor drive circuit (508) is powered by the supply voltage (Par 0171-0172).
	In regards to claim 11, Feldstein discloses, in figure 5, the load control device of claim 10, wherein the control circuit (508) is configured to charge the internal energy storage element (506) in response to a determination that a storage level of the internal energy storage element is the smallest of all internal energy storage elements of the plurality of load control devices (Par 0175, 0178, 0181).
	In regards to claim 12, Feldstein discloses, in figure 5, the load control device of claim 10, wherein the control circuit (508) is configured to receive a storage level of an internal energy storage element (506) of each of the plurality of load control devices (Par 0175, 0178, 0181).
	In regards to claim 13, Feldstein discloses, in figure 8, the load control device of claim 10, further comprising: a charging circuit (802) configured to charge the internal energy storage element (506) from the DC power bus to produce a storage voltage across the energy storage element (Par 0224).
	In regards to claim 17, Feldstein discloses, in figure 5, the load control device of claim 13, wherein the control circuit (508) is configured to receive a message from a system controller (Fig. 4, 402) that causes the control circuit to charge the internal energy storage element (506, Par 0178) or cause the internal energy storage element to supply power to the DC power bus to charge the internal energy storage element of the other load control device coupled to the DC power bus. 
	In regards to claim 18, Feldstein discloses, in figure 5, a method for controlling an electrical load in a load control system (Par 0165-0166, 0170), the load control system having a plurality of load control devices (Fig. 4, 408a-d) for controlling a plurality of electrical loads (Fig. 4, 106a-d), the method comprising: receiving a DC bus voltage from a DC power bus (Fig. 4, 406b; par 0166, 0173); controlling when an internal energy storage element (506) charges from the DC bus voltage (Par 0173); controlling a load control circuit (502) for controlling power delivered to an electrical load using current conducted from the internal energy storage element (Par 0171-0172); sending an indication of a storage level of the internal energy storage element (Par 0175); receiving an indication of a storage level of an energy storage element of another load control device (Par 0175); and6DOCKET NO.: 2019-00208-P2PATENTApplication No.: 16/809,508Preliminary Amendment - First Action Not Yet Received determining to charge the internal energy storage element based on the storage level of the internal energy storage element and the received storage level of the energy storage element of the other load control device (Par 0174-0175, 0178, 0181).
	In regards to claim 19, Feldstein discloses, in figure 5, the method of claim 18, further comprising: receiving a storage level of an internal energy storage element (506) of each of the plurality of load control devices (Par 0175, 0178, 0181); and charging the internal energy storage element (506) in response to a determination that a storage level of the internal energy storage element is the smallest of all internal energy storage elements of the plurality of load control devices (Par 0175, 0178, 0181).
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Feldstein et al. (US 2017/0356243 A1) in view of Cummings et al. (US 2004/0217739 A1).
In regards to claim 15, Feldstein disclose the load control device of claim 13, but does not disclose a boost converter configured to increase the storage voltage across the energy storage element when connecting the energy storage element to the DC power bus to charge the internal energy storage element of the other load control device coupled to the DC power bus.
However, Cummings disclose, in figure 4, a boost converter (40, par 0032) configured to increase the storage voltage across the energy storage element (506 as discussed in Feldstein) when connecting the energy storage element to the DC power bus to charge the internal energy storage element of the other load control device coupled to the DC power bus (Par 0175, 0178, 0181 as discussed in Feldstein).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Feldstein to incorporate the teachings of Cummings by including a boost converter configured to increase the storage voltage across the energy storage element when connecting the energy storage element to the DC power bus to charge the internal energy storage element of the other load control device coupled to the DC power bus in order to increase a voltage of electrical energy received from the storage device, and to provide the electrical energy of increased voltage to the external load (Cummings, Par 0008).
Allowable Subject Matter
Claims 6-7, 14, 16, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX W LAM/Examiner, Art Unit 2842                                                                                                                                                                                                        /LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842